Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 09, 2015

The Court of Appeals hereby passes the following order:

A15A2005. MJQ CONCOURSE, INC. et al. v. ARCH SPECIALTY
    INSURANCE COMPANY.

       On February 23, 2015, the trial court entered two orders granting partial
summary judgment in favor of defendant Arch Specialty Insurance Company in this
declaratory judgment action. On March 30, 2015, co-defendants MJQ Concourse,
Inc., Benjamin Rhoades, Chad Phillips, and Armando Celentano filed a notice of
appeal to this Court.1 We lack jurisdiction.

       To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012); GMC Group v.
Harsco Corp., 293 Ga. App. 707 (667 SE2d 916) (2008). Because the appellants filed
their notice of appeal 35 days after entry of the orders they wish to appeal, this appeal
is untimely. It is therefore DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              07/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
         The notice of appeal was signed on March 19, 2015, but – for reasons that are
not clear from the record – was not stamped “filed” until March 30, 2015. Appellants
also filed an amended notice of appeal on March 30, 2015.